Dismissed and Memorandum Opinion filed October 21, 2004








Dismissed and Memorandum Opinion filed October 21,
2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00936-CV
____________
 
BRIDGETTE E. WILLIAMS,
Appellant
 
V.
 
ROBERT D. BOND, Appellee
 

 
On Appeal from the
11th District Court
Harris County, Texas
Trial Court Cause No.
02-43760
 

 
M E M O R A N D U M   O P I N I O N
This is an appeal from a judgment signed September 2, 2004.
On October 12, 2004, appellant filed a motion to dismiss the
appeal because the case has been settled. 
See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Judgment rendered and Memorandum
Opinion filed October 21, 2004.
Panel consists of Justices Yates,
Edelman, and Guzman.